DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 04/28/2022, in which claims 34-58 are pending and ready for examination.

Response to Amendment
Claims 1-33 are cancelled. Claims 34-58 are newly added. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 36-37, 39-40, 41, 43, 45-46, 48-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck (US Pub. 20130094077 A1) in view of Miao (WO 2008017076 A2).

Regarding claim 41, Brueck discloses a Fourier ptychographic imaging apparatus, comprising: one or more light sources configured to sequentially illuminate a specimen being imaged at a plurality of incidence angles (Brueck; Fig. 3, 4. Para. [0120], Ln. 8-17. A first optical system provides illumination on objects at angles spanning a range sequentially.); 
one or more optical elements comprising at least one lens, the optical elements configured to receive light issuing from the specimen (Brueck; Fig. 3, item 230, Fig. 4. Para. [0120], Ln. 24-40. A second optical system, including an objective lens, is used to collect beams from objects under illumination.); 
a radiation detector configured to capture a plurality of variably-illuminated intensity images based on light passed from the one or more optical elements, each variably-illuminated intensity image captured while the one or more light sources illuminates the specimen at one of the plurality of incidence angles (Brueck; Fig. 3, item 228, Fig. 4. Para. [0120], Ln. 7-15, Ln. 56-64, Ln. 77-83. An electronic image device 228 is used to obtain sub-images of objects under imaging based on light coming from the objects and passed/filtered through the optical system, wherein the objects (specimen) is illuminated by an illumination component provide illumination of a plurality of incidence angles.); and 
one or more processors in communication with the radiation detector and/or the one or more light sources, the one or more processors configured to receive the plurality of variably- illuminated intensity images (Brueck; Fig. 3, item 260, Fig. 4. Para. [0120], Ln. 77-83. A signal processor device 260 is used to receive sub-images from an electronic image device (radiation detector) and reconstruct composite images.), the one or more processors further configured to: reconstruct a complex image from the plurality of variably-illuminated intensity images by (Brueck; [0171], Ln. 15-25, Para. [0183], Ln. 15-17. A coherent reference is used such that phase information is derived from the sub-images. The composite image are reconstructed by computationally combining sub-images.).
But Brueck does not specifically discloses the one or more processors further configured to: reconstruct a complex image from the plurality of variably-illuminated intensity images by (i) inverse Fourier transforming data in a region of the plurality of regions in Fourier space to generate image data, the region corresponding to one incidence angle of the plurality of incidence angles; (ii) updating the image data by replacing its amplitude with an intensity value from a variably-illuminated intensity image associated with the corresponding one incidence angle; (iii) Fourier transforming the updated image data and updating the region in Fourier space with the Fourier transformed updated data; and (iv) repeating (i)-(iii) for each region of the plurality of regions to generate a solution and inverse transforming the solution to generate the complex image
However, Miao teaches (i) inverse Fourier transforming data in a region of the plurality of regions in Fourier space to generate image data, the region corresponding to one incidence angle of the plurality of incidence angles (Miao; Fig. 2B, Para. [0015-18]. A region of different regions/locations in Fourier space is inversely Fourier transformed to generate image data, each region corresponds to an angle of different angles.); 
(ii) updating the image data by replacing its amplitude with an intensity value from a variably-illuminated intensity image associated with the corresponding one incidence angle (Miao; Para. [0089]. Image data is updated/modified by replacing it amplitude with a constraint version from a illuminated image corresponding to an angle.); 
(iii) Fourier transforming the updated image data and updating the region in Fourier space with the Fourier transformed updated data (Miao; Fig. 2B, Para. [0090]. An updated/modified image is Fourier transformed to update a corresponding region in Fourier space.); and 
(iv) repeating (i)-(iii) for each region of the plurality of regions to generate a solution and inverse transforming the solution to generate the complex image (Miao; Para. [0094]. Steps are repeated for each region to determine a final image/solution to be inverse transformed.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to further modify the imaging system of Brueck, by incorporating Miao’s teaching wherein an iterative Fourier reconstruction is employed, for the motivation to produce an image of a desire quality with a fewer number of data projections/acquisitions (Miao; Abstract.).

Regarding claim 43, modified Brueck further teaches wherein the radiation detector comprises a charge coupled device, a CMOS imaging sensor, an avalanche photo-diode array, a photo-diode array, or a photomultiplier tube array (Brueck; Para. [0120]. Ln. 62-65. An electronic image device 228 includes at least a CMOS sensor.).

Regarding claim 45, Miao of modified Brueck further teaches wherein the reconstruction further comprises, prior to (i), using another solution to provide initial data in the plurality of regions in Fourier space (Miao; Para. [0080]. A initial modification based on a supplemental transformation is used.).

Regarding claim 46, modified Brueck further teaches wherein one or more sets of neighboring regions of the plurality of regions in Fourier space overlap (Brueck; Para. [0173]. One or more sets of regions of different regions overlap.).

Regarding claim 48, modified Brueck further teaches wherein the complex image generated is of higher resolution that the variably-illuminated intensity images (Brueck; Para. [0199]. A complex image is of higher resolution in accordance with different sub-images of different illuminations.).

Regarding claim 49, Miao of modified Brueck further teaches wherein the reconstruction further comprises, prior to (i), using another solution to provide initial data in the plurality of regions in Fourier space (Miao; Para. [0080]. A initial modification based on a supplemental transformation is used.).

Regarding claim 50, modified Brueckl teaches  wherein the one or more processors are further configured to cause the one or more light sources to sequentially illuminate at the plurality of incidence angles and cause the radiation detector to simultaneously capture the plurality of variably-illuminated intensity images (Brueck; Fig. 3, item 228, Fig. 4. Para. [0120], Ln. 7-15, Ln. 56-64, Ln. 77-83. An electronic image device 228 is used to obtain one or more sub-images of objects under imaging based on light coming from the objects and passed/filtered through the optical system, wherein the objects (specimen) is illuminated by an illumination component provide illumination of one or more incidence angles.).

Claims 34, 36-37, and 39-40 are directed to a Fourier ptychographic imaging method, comprising a sequence of processing steps corresponding to the same as claimed in claims 41, 45-46, 48, 50, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 35, 42, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck (US Pub. 20130094077 A1) in view of Miao (WO 2008017076 A2), and further in view of Nakajima (JP 2002163660 A, English translation document cited).

Regarding claim 42, modified Brueck teaches reconstruction (Brueck; See remarks regarding claim 41 above.).
But it does not specifically teach reconstruction does not use phase measurements.
However, Nakajima teaches reconstruction does not use phase measurements (Nakajima; Pg. 5, 8th, 9th Para. Image generation/reconstruction is done without using phase information.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Nakajima's teaching wherein Fourier image reconstruction is employed, for the motivation to provide high-resolution image (Nakajima; Pg. 2, “Summary OF THE INVENTION”.).

Claim 35 is directed to a Fourier ptychographic imaging method, comprising a sequence of processing steps corresponding to the same as claimed in claim 42, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 44, 51, 53, 54, 56, 57, 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck (US Pub. 20130094077 A1) in view of Miao (WO 2008017076 A2), and further in view of Zheng ("Microscopy refocusing and dark-field imaging by using a simple LED array", 10/15/2011, Optics Letters). 

Regarding claim 44, modified Brueck teaches the one or more light sources (Brueck; See remarks regarding claim 41 above.).
But it does not specifically teach the one or more light sources comprises a liquid crystal display (LCD) or an light emitting diode (LED) matrix.
However, Zheng teaches the one or more light sources comprises a liquid crystal display (LCD) or an light emitting diode (LED) matrix (Zheng; Fig. 1, Pg. 1. An LED array is used o provide a series of LED pattern by turning on different LEDs, located to illuminate a sample.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Zheng's teaching wherein an array of LEDs is used for imaging, for the motivation to illuminating sample under imaging at different locations for the motivation to enable high-resolution imaging in microscopy (Zheng; Pg. 3987, left Col., 1st Para.).

Regarding claim 54, Brueck discloses a Fourier ptychographic imaging apparatus, comprising: one or more light sources configured to sequentially illuminate a specimen being imaged at a plurality of incidence angles (Brueck; Fig. 3, 4. Para. [0120], Ln. 8-17. A first optical system provides illumination on objects at angles spanning a range sequentially.); 
one or more optical elements comprising at least one lens, the optical elements configured to receive light issuing from the specimen (Brueck; Fig. 3, item 230, Fig. 4. Para. [0120], Ln. 24-40. A second optical system, including an objective lens, is used to collect beams from objects under illumination.); 
a radiation detector configured to capture a plurality of variably-illuminated intensity images based on light passed from the one or more optical elements, each variably-illuminated intensity image captured while the one or more light sources illuminates the specimen at one of the plurality of incidence angles (Brueck; Fig. 3, item 228, Fig. 4. Para. [0120], Ln. 7-15, Ln. 56-64, Ln. 77-83. An electronic image device 228 is used to obtain sub-images of objects under imaging based on light coming from the objects and passed/filtered through the optical system, wherein the objects (specimen) is illuminated by an illumination component provide illumination of a plurality of incidence angles.); and 
one or more processors in communication with the radiation detector and/or the one or more light sources, the one or more processors configured to reconstruct a digitally focused complex image from the plurality of variably-illuminated intensity images, the reconstruction comprising (Brueck; Fig. 3, item 260, Fig. 4. Para. [0120], Ln. 77-83. A signal processor device 260 is used to receive sub-images from an electronic image device (radiation detector) and reconstruct composite images.): 
But Brueck does not specifically discloses (i) iteratively updating data in a plurality of regions in Fourier space, the plurality of regions corresponding to the plurality of incidence angles, wherein each of the regions is updated with Fourier transformed image data having an amplitude based on an intensity value from an variably-illuminated intensity image associated with a corresponding incidence angle of the plurality of incidence angles.
However, Miao teaches (i) iteratively updating data in a plurality of regions in Fourier space, the plurality of regions corresponding to the plurality of incidence angles, wherein each of the regions is updated with Fourier transformed image data having an amplitude based on an intensity value from an variably-illuminated intensity image associated with a corresponding incidence angle of the plurality of incidence angles (Miao; Fig. 2B, Para. [0015-18, 94]. A region of different regions/locations in Fourier space is inversely Fourier transformed to generate image data, each region corresponds to an angle of different angles. Image data is updated/modified by replacing it amplitude with a constraint version from a illuminated image corresponding to an angle. An updated/modified image is Fourier transformed to update a corresponding region in Fourier space. Steps are repeated for each region to determine a final image/solution to be inverse transformed.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to further modify the imaging system of Brueck, by incorporating Miao’s teaching wherein an iterative Fourier reconstruction is employed, for the motivation to produce an image of a desire quality with a fewer number of data projections/acquisitions (Miao; Abstract.).
Furthermore, modified Brueck does not teach (ii) applying one or more digital refocusing operations.
However, Zheng teaches (ii) applying one or more digital refocusing operations (Zheng; Pg. 3987, Left Col. Digital refocusing is used.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Zheng's teaching wherein an array of LEDs and digital refocusing are employed for imaging, for the motivation to illuminating sample under imaging at different locations for the motivation to enable high-resolution imaging in microscopy (Zheng; Pg. 3987, left Col., 1st Para.).

Regarding claim 56, Miao of modified Brueck further teaches (i) and (ii) comprise: (A) inverse Fourier transforming data in a region of the plurality of regions to generate image data, the region corresponding to one incidence angle of the plurality of incidence angles (Miao; Fig. 2B, Para. [0015-18]. A region of different regions/locations in Fourier space is inversely Fourier transformed to generate image data, each region corresponds to an angle of different angles.); 
(B) applying a phase factor to the image data (Miao; Para. [0022]. Phase/symmetric phase (inverse phase) is applied to image data.); 
(C) updating the image data by replacing an amplitude of the image data with the intensity value from the variably-illuminated intensity image associated with the corresponding one incidence angle (Miao; Para. [0089]. Image data is updated/modified by replacing it amplitude with a constraint version from an illuminated image corresponding to an angle.); 
(D) applying an inverse phase factor to the updated image data (Miao; Para. [0022]. Phase/symmetric phase (inverse phase) is applied to image data.); and 
(E) Fourier transforming the updated image data and updating the region in Fourier space with the Fourier transformed updated data (Miao; Fig. 2B, Para. [0090]. An updated/modified image is Fourier transformed to update a corresponding region in Fourier space.).

Regarding claim 57, modified Brueck further teaches wherein the radiation detector comprises a charge coupled device, a CMOS imaging sensor, an avalanche photo-diode array, a photo-diode array, or a photomultiplier tube array (Brueck; Para. [0120]. Ln. 62-65. An electronic image device 228 includes at least a CMOS sensor.).

Regarding claim 58, modified Brueck teaches the one or more light sources (Brueck; See remarks regarding claim 41 above.).
But it does not specifically teach the one or more light sources comprises a liquid crystal display (LCD) or an light emitting diode (LED) matrix.
However, Zheng teaches the one or more light sources comprises a liquid crystal display (LCD) or an light emitting diode (LED) matrix (Zheng; Fig. 1, Pg. 1. An LED array is used o provide a series of LED pattern by turning on different LEDs, located to illuminate a sample.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Zheng's teaching wherein an array of LEDs is used for imaging, for the motivation to illuminating sample under imaging at different locations for the motivation to enable high-resolution imaging in microscopy (Zheng; Pg. 3987, left Col., 1st Para.).

Claims 51, 53 are directed to a Fourier ptychographic imaging method, comprising a sequence of processing steps corresponding to the same as claimed in claims 54, 56, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 38, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck (US Pub. 20130094077 A1) in view of Miao (WO 2008017076 A2), and further in view of Humphry ("Ptychographic electron microscopy using high-angle dark-field scattering for sub-nanometre resolution imaging", 03/06/2012, Nature Communications).

Regarding claim 47, modified Brueck teaches the one or more sets of neighboring regions overlap (Brueck; See remarks regarding claim 46 above.).
But it does not teaches the one or more sets of neighboring regions overlap by about 65% to about 75%.
However, Humphry teaches the one or more sets of neighboring regions overlap by about 65% to about 75% (Humphry; Pg. 6. Heading "Methods", subheading "Experimental Method", Last Para. Overlapping of 75% is used, which is between 20% and 90%.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Humphry's teaching where a approach of using overlapping parameter of 75% is used, for the motivation to illuminating sample under imaging at different locations for the motivation to allow quick and robust solution of phase problems (Humphry; Pg. 2, Left Col. Last Para.).

Claim 38 is directed to a Fourier ptychographic imaging method, comprising a sequence of processing steps corresponding to the same as claimed in claim 47, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck (US Pub. 20130094077 A1) in view of Miao (WO 2008017076 A2) and Zheng ("Microscopy refocusing and dark-field imaging by using a simple LED array", 10/15/2011, Optics Letters), and further in view of Nakajima (JP 2002163660 A, English translation document cited).

Regarding claim 55, modified Brueck teaches reconstruction (Brueck; See remarks regarding claim 41 above.).
But it does not specifically teach reconstruction does not use phase measurements.
However, Nakajima teaches reconstruction does not use phase measurements (Nakajima; Pg. 5, 8th, 9th Para. Image generation/reconstruction is done without using phase information.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the imaging system/method of Brueck to employ overlapping regions, by incorporating Nakajima's teaching wherein Fourier image reconstruction is employed, for the motivation to provide high-resolution image (Nakajima; Pg. 2, “Summary OF THE INVENTION”.).

Claim 52 is directed to a Fourier ptychographic imaging method, comprising a sequence of processing steps corresponding to the same as claimed in claim 55, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okan (WO 2022132496 A1) teaches coherent diffractive digital information reconstruction by iterative phase recovery using special masks.
Chung (US Pat. 11092795 B2) teaches a technique for coded-aperture-based correction of aberration obtained from Fourier Ptychgraphy.
Chan (US Pat. 10754140 B2) teaches a microscopic parallel imaging acquisition and restoration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/Primary Examiner, Art Unit 2485